IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40388
                         Summary Calendar


GERALD KING,

                                         Plaintiff-Appellant,

v.

WAYNE SCOTT; TEXAS DEPARTMENT OF CRIMINAL JUSTICE; TEXAS
BOARD OF PARDONS AND PAROLES; WILLIAM SHELBY; WOOTEN,
Warden; T. HAYNES, Major; UNIVERSITY OF TEXAS MEDICAL
BRANCH GALVESTON,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-99-CV-235
                      --------------------
                        December 12, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gerald King, Texas prisoner number 589458, has appealed the

district court’s judgment dismissing his civil rights complaint

as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

     King’s motions for leave to supplement the record on appeal

and for appointment of counsel are denied.   See Theriot v. Parish

of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999); Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 02-40388
                               -2-

     King complains that the district court dismissed his

complaint prior to serving the defendants.   An in forma pauperis

(“IFP”) complaint shall be dismissed at any time if the district

court determines that the case is frivolous or malicious.       Siglar

v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997); see 28 U.S.C.

§ 1915(e)(2)(B)(i).

     King contends that the district court should not have

dismissed his complaint without holding an evidentiary hearing

pursuant to Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).

King has not shown that the deficiencies in his constitutional

claims could be cured by additional factual development.     See

Eason v. Thaler, 14 F.3d 8, 10 (5th Cir. 1994).

     King contends that the defendants acted with deliberate

indifference to his asthma and hypertension by changing his

medication and by assigning him to field work.    King merely

disagrees with the course of treatment.   Unsuccessful medical

treatment, acts of negligence, neglect, or medical malpractice

are insufficient to give rise to a 42 U.S.C. § 1983 cause of

action.   Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991);

see Jackson v. Cain, 864 F.2d 1235, 1246 (5th Cir. 1989).

     King contends that the defendants retaliated against him

because he is a writ writer.   King’s conclusional allegations

show only that King subjectively believes that the defendants

retaliated against him.   See Woods v. Smith, 60 F.3d 1161, 1166
                           No. 02-40388
                                -3-

(5th Cir. 1995); see also Johnson v. Rodriguez, 110 F.3d 299, 310

(5th Cir. 1997).

     King contends that the Unit Warden had established a quota

for field workers and that blacks and writ writers were singled

out for work in the fields.   He contends that the defendants were

motivated by racial animus because he is black.     King complains

also that the defendants retaliated against him because he filed

a civil rights complaint in the district court.     Because these

issues have been raised for the first time on appeal, they have

not been considered.   See Leverette v. Louisville Ladder Co., 183
F.3d 339, 342 (5th Cir. 1999).

     King contends that the district court erred in determining

that the Texas Department of Criminal Justice—Institutional

Division and the Texas Board of Pardons and Paroles are immune

from suit under the Eleventh Amendment.    This argument is without

merit.   See Oliver v. Scott, 276 F.3d 736, 742 & n.5 (5th Cir.

2002); Littles v. Board of Pardons and Paroles Div., 68 F.3d 122,

123 (5th Cir. 1995).

     King contends that the district court was unfairly biased

against him.   This argument is without merit.    See Liteky v.

United States, 510 U.S. 540, 555 (1994).

     Because the appeal is frivolous, it is dismissed.     See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.   The dismissal of this appeal as frivolous and the

dismissal of the complaint as frivolous by the district court
                           No. 02-40388
                                -4-

both count as a strike for purposes of 28 U.S.C. § 1915(g).      See

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).   In King

v. Texas Dept. of Crim. Justice—Institutional Div., No. 02-10380

(5th Cir. Oct. 30, 2002) (unpublished), this court recognized

that King had accumulated three strikes for purposes of 28 U.S.C.

§ 1915(g).   We reiterate that King may not proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; MOTIONS DENIED; IMPOSITION OF THREE-

STRIKES BAR REITERATED.